11TH COURT OF APPEALS
                                        EASTLAND, TEXAS
                                            JUDGMENT

Efrain Lopez,                                                * From the 345th District
                                                               Court of Travis County,
                                                               Trial Court No. D-1-GN-10-001042.

Vs. No. 11-11-00102-CV                                       * April 11, 2013

Los Cielos Homeowners Association, Inc.,                     * Memorandum Opinion by Wright, C.J.
                                                               (Panel consists of: Wright, C.J.,
                                                               McCall, J., and Willson, J.)


        This court has inspected the record in this cause and concludes that there is no error in the
judgment below. Therefore, in accordance with this court’s opinion, the judgment of the trial court
is in all things affirmed.